     Case 2:20-cv-10592-JAK-JDE Document 18 Filed 09/15/21 Page 1 of 1 Page ID #:57




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   MARIA E. BAUTISTA,                     )   No. 2:20-cv-10592-JAK-JDE
                                            )
12                                          )
                        Plaintiff,          )   ORDER AWARDING ATTORNEY
13                                          )
                   v.                       )   FEES UNDER THE EQUAL
14                                          )   ACCESS TO JUSTICE ACT,
     KILOLO KIJAKAZI, Acting                )
                                            )
                                                PURSUANT TO 28 U.S.C. § 2412(d)
15   Commissioner of Social Security,
                                            )   AND COSTS PURSUANT TO 28
                                            )   U.S.C. § 1920
16                      Defendant.          )
                                            )
17
18
           Based upon the parties’ Stipulation (Dkt. 17), IT IS ORDERED that
19
     Plaintiff shall be awarded attorney’s fees and expenses of $1,366.20 under 28
20
     U.S.C. § 2412(d) and costs of $500.00 under 28 U.S.C. § 1920, subject to the
21
     terms of the above-referenced Stipulation.
22
23
     Dated: September 15, 2021
24
                                                  ______________________________
25                                                JOHN D. EARLY
                                                  United States Magistrate Judge
26
27
28
